DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020, 04/15/2021 are being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jacques Etkowicz (41,738) on 11/23/2021.

6. 	(Currently Amended) A system for determining fluorescence intensity of a fluorescence image, comprising:
a fluorescence microscopic imaging system, configured to perform fluorescence imaging on a target sample;
an intelligent recognition system, configured to perform edge extraction and segmentation on each detection target in the fluorescence image, to obtain the fluorescent image area of each detection target in the fluorescence image;
a data processing system, comprising at least one of a first calculator, a second calculator, a third calculator, and a fourth calculator, and comprising a flow clustering analyzer, wherein
the first calculator is configured to calculate a cumulative grayscale value of the fluorescent image area of each detection target, and determine the cumulative grayscale value as a cumulative fluorescence intensity value which is represented by a cumulative voltage pulse value acquired by a photomultiplier tube in a fluorescent channel in flow clustering analysis,
calculator is configured to calculate a maximum grayscale value of the fluorescent image area of each detection target, and determine the maximum grayscale value as a maximum fluorescence intensity value which is represented by a maximum voltage pulse value acquired by the photomultiplier tube in the fluorescent channel in the flow clustering analysis,
the third calculator is configured to calculate an average grayscale value of the fluorescent image area of each detection target, and determine the average grayscale value as an average fluorescence intensity value which is represented by an average voltage pulse value acquired by the photomultiplier tube in the fluorescent channel in the flow clustering analysis,
the fourth calculator is configured to calculate a diameter value of a bright field image area of each detection target as a target size value, and determine the target size value as a substitutive index value for a detection target size value represented by a voltage pulse value acquired by the photomultiplier tube in a forward scattering channel in the flow clustering analysis, and
the flow clustering analyzer is configured to perform the flow clustering analysis based on at least one of the cumulative grayscale value, the maximum grayscale value, the average grayscale value, and the bright field diameter value.

7. 	(Currently Amended) The system for determining fluorescence intensity of a fluorescence image according to claim 6, wherein the flow clustering analyzer is configured to search a predetermined mapping table for a cumulative fluorescence intensity value, a maximum fluorescence intensity value, an average fluorescence intensity value, and a target size value respectively corresponding to the cumulative grayscale value, the maximum grayscale value, the average grayscale value, and the bright field diameter value, and perform the flow clustering analysis based on the searched cumulative fluorescence intensity value, maximum fluorescence intensity value, average fluorescence intensity value, and target size value.

8. 	(Currently Amended) The system for determining fluorescence intensity of a fluorescence image according to claim 6, wherein the intelligent recognition system comprises at least a fluorescent target exactor, and the fluorescent target extractor comprises:
a filter, configured to perform Gaussian smooth-filtering on the fluorescence image,
a gradient detector , configured to perform gradient edge detection on the smooth-filtered fluorescence image,
a foreground extractor, configured to perform fluorescence target foreground extraction on the fluorescent image based on a detection result of the gradient edge detection, and
segmentor, configured to perform fluorescent area segmentation on the fluorescent image based on an extracted fluorescence target foreground, to obtain the fluorescent image area of each detection target.

9. 	(Currently Amended) The system for determining fluorescence intensity of a fluorescence image according to claim 8, wherein the fluorescence microscopic imaging system is further configured to acquire a bright field image of the target sample, and
the intelligent recognition system further comprises a bright field cell separation system, and the bright field cell separation system comprises:
a bright field recognizer,  configured to recognize a bright field target in the bright field image, and segment an aggregation area in the recognized bright field target, to obtain position and size information of each detection target in the bright field image, and
a bright field cell separator, configured to determine whether an area in the fluorescent image corresponding to the position and size information of any detection target in the bright field image is empty, determine, if the area in the fluorescent image corresponding to the position and size information of no detection target in the bright field image is empty, the fluorescent image area of each detection target in the fluorescent image, according to the obtained area corresponding to the position and size information of each detection target in the bright field image, and output, if the area in the fluorescent image corresponding to the position and size information of a detection target in the bright field image is empty, a trigger signal to the fluorescent target extractor  for triggering an operation of the fluorescent target  extractor.

10. 	(Currently Amended) The system for determining fluorescence intensity of a fluorescence image according to claim 9, wherein the fluorescent target extraction unit further comprises: 
a determiner, configured to determine whether an obtained fluorescent image area of a cell satisfies a predetermined condition, and if the obtained fluorescent image area of the cell does not satisfy the predetermined condition, control the fluorescence microscopic imaging system to acquire the bright field image of the target sample and output a trigger signal to the bright field cell separation system.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Holmes et al. disclose: a method for determining fluorescence intensity of a fluorescence image, comprising: performing fluorescence imaging, by a fluorescence microscopic imaging system, on a target sample to obtain a fluorescent image (para. [0150]); performing edge extraction and segmentation on each detection target in the fluorescence image (para. [0203], fig.1B), to obtain the fluorescent image area of each detection target in the fluorescence image; performing at least one of operations of: 
Olschewski discloses: calculating a cumulative grayscale value of the fluorescent image area of each detection target, and determining the cumulative grayscale value as a cumulative fluorescence intensity value (para. [0034]). Robert et al. disclose: a fluorescent microscope (pg.296), relationship exist between image quality and PMT voltage (pg.307 col.1 last para.).
The prior arts fail to teach, disclose, suggest or make obvious: 
calculating a cumulative grayscale value of the fluorescent image area of each detection target, and determining the cumulative grayscale value as a cumulative fluorescence intensity value which is represented by a cumulative voltage pulse value acquired by a photomultiplier tube in a fluorescent channel in flow clustering analysis; 
calculating a maximum grayscale value of the fluorescent image area of each detection target, and determining the maximum grayscale value as a maximum fluorescence intensity value which is represented by a maximum voltage pulse value acquired by the photomultiplier tube in the fluorescent channel in the flow clustering analysis; 
calculating an average grayscale value of the fluorescent image area of each detection target, and determining the average grayscale value as an average fluorescence intensity value which is represented by an average voltage pulse value acquired by the photomultiplier tube in the fluorescent channel in the flow clustering analysis; and 
calculating a bright field diameter value of a bright field image area of each detection target as a target size value, and determining the target size value as a substitutive index value for a detection target size value represented by a voltage pulse value acquired by the photomultiplier tube in a forward scattering channel in the flow clustering analysis; and performing the flow clustering analysis based on at least one of the cumulative grayscale value, the maximum grayscale value, the average grayscale value, and the bright field diameter value.
Regarding independent claim 6, the prior arts fail to teach, disclose, suggest or make obvious: a data processing system, comprising at least one of a first calculator, a second calculator, a third calculator, and a fourth calculator, and comprising a flow clustering analyzer, wherein
the first calculator is configured to calculate a cumulative grayscale value of the fluorescent image area of each detection target, and determine the cumulative grayscale value as a cumulative fluorescence intensity value which is represented by a cumulative voltage pulse value acquired by a photomultiplier tube in a fluorescent channel in flow clustering analysis,
the second calculator is configured to calculate a maximum grayscale value of the fluorescent image area of each detection target, and determine the maximum grayscale value as a maximum fluorescence intensity value which is represented by a maximum voltage pulse value acquired by the photomultiplier tube in the fluorescent channel in the flow clustering analysis,
the third calculator is configured to calculate an average grayscale value of the fluorescent image area of each detection target, and determine the average grayscale value as an average fluorescence intensity value which is represented by an average voltage pulse value acquired by the photomultiplier tube in the fluorescent channel in the flow clustering analysis,
the fourth calculator is configured to calculate a diameter value of a bright field image area of each detection target as a target size value, and determine the target size value as a substitutive index value for a detection target size value represented by a voltage pulse value acquired by the photomultiplier tube in a forward scattering channel in the flow clustering analysis, and
the flow clustering analyzer is configured to perform the flow clustering analysis based on at least one of the cumulative grayscale value, the maximum grayscale value, the average grayscale value, and the bright field diameter value.
Claims 2-5, 7-10 are allowed on the same basis as independent claims 1 & 6 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884